Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 1, 2007 GREATER BAY BANCORP (Exact name of registrant as specified in its charter) California 0-25034 77-0387041 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1900 University Avenue, 6 th Floor, East Palo Alto, California 94303 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code (650) 813-8200 NA (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. Effective at 12:01 a.m., Pacific Time, on October 1, 2007, Greater Bay Bancorp (Greater Bay) merged with a subsidiary of Wells Fargo & Company (Wells Fargo), with Greater Bay surviving the merger as a wholly owned subsidiary of Wells Fargo. As a result of the merger, each share of Greater Bay common stock outstanding at the time of the merger was converted into the right to receive 0.7867 of a share of Wells Fargo common stock in accordance with the terms of the Agreement and Plan of Reorganization, dated as of May 4, 2007, as amended, by and between Greater Bay and Wells Fargo. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREATER BAY BANCORP Date: October 1, 2007 By: /s/ Linda M. Iannone Linda M. Iannone Executive Vice President and General Counsel
